898 F.2d 435
Katherine L. CROSS, Executrix of the Estate of Miriam Tate,Deceased, Plaintiff-Appellee,v.STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, Defendant-Appellant.
No. 88-1120.
United States Court of Appeals,Fourth Circuit.
Argued Jan. 11, 1989.Decided March 30, 1990.

Appeal from the United States District Court for the Southern District of West Virginia, at Beckley.  Elizabeth V. Hallanan, District Judge.  (CA-87-67).
Ben B. White, III (argued), Law Offices of Ben B. White, Jr., Princeton, W. Va., for appellant.
Lane Olin Austin, Sanders, Austin, Swope & Flanigan, Princeton, W. Va., Richard C. Rakes, Gentry, Locke, Rakes & Moore, Roanoke, Va., on brief, for appellee.
Before WIDENER and WILKINS, Circuit Judges, and KELLAM, Senior United States District Judge for the Eastern District of Virginia, sitting by designation.
PER CURIAM:


1
The defendant appealed from a judgment entered for the plaintiff, and we referred this case to the Supreme Court of Appeals of West Virginia by order of certification found in 873 F.2d 75 (4th Cir.1989).


2
The Supreme Court of Appeals of West Virginia responded to our order of certification by its opinion found in 387 S.E.2d 556 (W.Va.1989), which fully answered our inquiry and which opinion we adopt as our own.


3
The judgment of the district court appealed from is vacated and the case is remanded for further proceedings consistent with the opinion of the Supreme Court of Appeals of West Virginia found in 387 S.E.2d 556 (W.Va.1989).


4
VACATED AND REMANDED.